Citation Nr: 1446104	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESSES AT HEARING ON APPEAL

The Appellant and her son



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1945 to July 1946.  He died in February 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014 the appellant and her son testified before the undersigned Veterans Law Judge at a Travel Board hearing in White River Junction, Vermont.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  At the time of his death on February [redacted], 2011, the Veteran had been in receipt of a total disability rating for compensation based on individual unemployability (TDIU) since October 2001.

2.  The evidence of record at the time of the Veteran's death supported an award of TDIU since February 13, 2001.

CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 are met.  38 U.S.C.A.§§ 1318, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  

In this case the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Factual Background and Analysis

In correspondence received by VA on February 13, 2001, the Veteran requested an increased rating for his service-connected bilateral foot disability (then rated as 10 percent disabling), and requested compensation for involvement of other joints.

In a rating decision dated in September 2001 the RO increased the rating for the Veteran's service-connected pes planus disability to 50 percent effective February 13, 2001; granted service connection for bilateral shin splints effective February 13, 2001, and service connection for bilateral knee degenerative joint disease effective July 31, 1995; and "invited" the Veteran to apply for TDIU due to his service-connected disabilities.  

The Veteran's combined total rating for compensation increased to 80 percent effective February 13, 2001.

In correspondence dated October 3, 2001, the Veteran's representative submitted the requested formal claim for TDIU, and advised that the Veteran had become too disabled to work in 1995.

In April 2002 the Veteran was accorded a VA examination.  According to the examiner, "the effects of [the Veteran's] flat feet, shin splints, and knee degenerative joint disease on his potential employment without regard to age is significant as he is unable to stand, walk on uneven ground, sit for prolonged periods, perform any lifting, twisting, bending, without severe low back pain."  The examiner added that the Veteran's "previous employment as a forester and then as a horse training, is significant as he is unable to perform these jobs or any other manual labor secondary to his service-connected conditions."

Based on this evidence the RO granted TDIU effective October 3, 2001; the date of the representative's claim.  See April 2002 rating decision.  

In February 2011 the Veteran died, and in March 2011 the appellant filed for DIC benefits.  At the time of his death the Veteran had been in receipt of TDIU since October 3, 2001.  

Benefits may be paid to a deceased veteran's surviving spouse and/or children in the same manner as if death was service-connected if the death was not caused by the veteran's own willful misconduct, and at the time of death the veteran was in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 or more years immediately preceding death.  38 U.S.C.A. § 1318.

As emphasized (in bold) in its September 2001 rating decision, the RO clearly was on notice that the Veteran may have been entitled to TDIU since at least February 13, 2001.  See also 38 C.F.R.§ 4.16.  As of February 13, 2001, the Veteran had multiple service-connected disabilities with a combined total rating of 80 percent, including at least one disability ratable at 40 percent or more.  Id.  Moreover, in April 2002 a VA examiner determined that the Veteran was unemployable due to his service-connected disabilities; and the Board is persuaded, based on the appellant's testimony, that the outcome would have been the same if the Veteran had been examined in February 2001; when he filed his claim for an increased rating.  See 38 C.F.R. § 3.400(o)(2) (providing that the effective date in a claim for increase shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the date of receipt of claim).  See also See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009) (holding that a request for total disability rating for compensation based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation).  

The RO's failure to adjudicate the issue of TDIU in its September 2001 rating decision (per 38 C.F.R. § 4.16) did not eradicate the Veteran's entitlement to consideration for TDIU based on his February 2001 claim for an increased rating.  And on review of the record the Board finds that, based on the medical evidence of record (including the 2002 VA examination findings), the appellant's testimony, and according her all reasonable doubt, the criteria for a grant of TDIU were met on February 13, 2001.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is in turn established.

ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


